Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Support for the claimed aligners being made of the same material, each having a movement stimulus, wherein the movement stimulus is different thicknesses between several appliances, but two appliances having the same thickness within the series is not found in the originally filed specification.  Support for varying the thickness and increasing the thickness with respect to a previous aligner is found in the .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 11-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 2 and 16, it is noted that in each independent claim the applicant has claimed (to stimulate cellular activity in blood around the tooth”, therefore, it is unclear how claims 2 and 16 are further limiting the dependent claims. For examination purposes, the limitations are being interpreted as applying the vibration to achieve the desired stimulation, however, the applicant should amend the claims to clarify. 
With respect to claims 5-6, it is noted that in each of the independent claim 1 the applicant claims “providing a vibration device to the user, the vibration device configured to vibrate the tooth when the aligner is applied to the tooth”. Therefore, the limitation including “wherein the vibration device is applied to the tooth prior to applying the aligner to the tooth” and “wherein applying the vibration device is applied to the tooth in addition to applying vibration to the teeth during treatment with the aligner, vibration is also applied before placement of the aligner and after removal of the aligners, however, the applicant should amend the claims to clarify. It is suggested that the applicant amend the independent claim to match the claim language of claim 17 such as “a vibration device configured to apply a vibrational force to the tooth” to overcome the rejections.        
In independent claim 9, the applicant claims “providing the vibration device to the user, the vibration device is coupled with the at least one of the plurality of aligners when the at least one of the plurality of aligners is applied to the tooth”. Therefore, the limitations with respect to claims 11-12 including ”the vibration device provides the vibrational force before the at least one of the plurality of aligners is applied to the tooth” and “after that at least one of the plurality of aligners is removed” is unclear for the same reasons as discussed above in detail with respect to claims 5-6. The same amendments are suggested to overcome the rejections.           
With respect to claim 13, it is unclear if the claim limitations are further limiting claim 9 since the applicant has claimed the vibration device being coupled to the aligner in claim 9. The applicant should amend the claim to clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 9, 13-14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2006/0008760) in view of Lowe (10,111,729).
Phan teaches a method for orthodontic treatment, the method comprising providing a plurality of aligners to a user, the plurality of aligners configured to move a first tooth of the user, wherein each aligner of the plurality of aligners includes a movement stimulus configured to affect movement of the first tooth of the user, the plurality of aligners including a first aligner that includes a first movement stimulus, a second aligner that includes a second movement stimulus, a third aligner that includes a third movement stimulus and a fourth aligner that includes a fourth movement stimulus, wherein the third movement stimulus and the fourth movement stimulus are the same (par. 17 teaching appliances in the system may not vary in stiffness but only in geometry, therefore the movement stimulus, i.e. thickness is the same between the appliances, also par. 54 teaching the same elastic modulus for several appliances within a series but varying from others within the series), and wherein the first movement stimulus, the second movement stimulus, and the third movement stimulus comprises using different thicknesses of a material of the plurality of aligners (see par. 17 teaching appliances within a system can vary in geometry only (having the same stiffness) or vary in stiffness, i.e. thickness, see par. 56 regarding the aligners in a series of different elastic moduluses and par. 59 teaching the different elastic moduluses can be created using a material of different thickness, see also pars. 18, 54 teaching several appliances within a series having the same elastic modulus, i.e. thickness but varying from each other).  Therefore Phan teaches several different 
Lowe teaches a method for orthodontic treatment comprising the user applying at least one of the plurality of aligners to the tooth for less than twenty two hours per day during a treatment duration (col. 6, ll. 58-67, it excludes the traditional 22/7 usage, therefore, Lowe teaches less than 22 hours) and providing a vibration device to the user, the vibration device configured to vibrate the tooth when the aligner is applied to the tooth at vibrational frequency and vibrational force selected to stimulate cellular activity in blood around the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2, see claims 4 below teaching the claimed vibration and detailed response below in response to arguments regarding the prior art teaching the inherent result). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with the wearing time and vibration device as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time.   
Phan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the stimulating cellular activity in blood around the tooth making the tooth more susceptible to movement, vibration device is configured to vibrate the tooth for up to twenty minutes, the vibration device provides a vibrational frequently of approximately thirty Hertz to the tooth and a vibrational force of approximately 0.25 Newtons to the tooth.
Lowe further teaches the method for orthodontic treatment with respect to claim 2, wherein applying the vibrational frequency and force stimulate cellular activity in blood around the tooth making the tooth more susceptible to movement (see claims 4 below teaching the claimed vibration and detailed response below in response to arguments regarding the prior art teaching the inherent result), with respect to claim 3, the vibration device is configured to vibrate the tooth for up to twenty minutes (col. 8, ll. 59-68, it further noted it is only “configured” to and does not actually claim the method of applying the vibration for the claimed time) and with respect to claim 4, the vibration device provides a vibrational frequently of approximately thirty Hertz to the tooth and a vibrational force of approximately 0.25 Newtons to the tooth (col. 8, l. 67, col. 9, ll. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with the wearing time and forces of vibration device as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time.   
With respect to claim 9, Phan teaches receiving 3D images of a tooth of a user and generating a treatment plan for the user based on the images (see par. 4 regarding the parent 5,975,893 which is incorporated by reference), the treatment plan specifying 
Lowe teaches method for orthodontic treatment comprising the user applying at least one of the plurality of aligners to the tooth for less than twenty two hours per day during a treatment duration (col. 6, ll. 58-67, it excludes the traditional 22/7 usage, therefore, Lowe teaches less than 22 hours) and providing a vibration device to the user, the vibration device configured to vibrate the tooth when the aligner is applied to the tooth to provide a vibrational force to the tooth, the vibrational force simulating cellular activity in blood around the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2, see claims 4 above teaching the claimed vibration and detailed response below in response to arguments regarding the prior art teaching the inherent result) so that the movement stimulus consists of only the aligner thickness and vibrational device (only the two devices are taught as used together). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with the wearing time and vibration device as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time.   
Phan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the vibration device provides the vibrational force when the at least one of the plurality of aligners is applied to the tooth and wherein stimulating cellular activity in blood around the tooth makes the tooth more susceptible to movement. 
Lowe further teaches the method for orthodontic treatment with respect to claim 13, the vibration device provides the vibrational force when the at least one of the plurality of aligners is applied to the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2 and claim 16, wherein applying the vibrational frequency and force stimulate cellular activity in blood around the tooth making the tooth more susceptible to movement (see claims 4 above teaching the claimed vibration and detailed response below in response to arguments regarding the prior art teaching the inherent result). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with vibration device used in combination with the aligner as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time.   
Phan further teaches with respect to claim 14, the plurality of aligners further comprising a fourth aligner having a fourth movement stimulus, the fourth movement stimulus being the same as the third movement stimulus (see par. 54, explanation above with respect to claim 1).
With respect to claim 17, Phan teaches an aligner system comprising a plurality of aligners configured to move a tooth of a user, a first aligner 302 of the plurality of aligners including a first thickness of a material, a second aligner 303 of the plurality of aligners including a second thickness of the material and a third aligner 304 of the plurality of aligners including a third thickness of the material, and wherein the first aligner imparts a first movement stimulus to the tooth via the first thickness, the second aligner imparts a second movement stimulus to the tooth via the second thickness and the third aligner imparts movement stimulus to the tooth via the third thickness, wherein the second thickness is the same as the third thickness (see detail explanation above 
Lowe teaches an aligner system comprising at least one alinger, the user applies at least one of the plurality of aligners to the tooth for less than twenty two hours per day during a treatment duration (col. 6, ll. 58-67, it excludes the traditional 22/7 usage, therefore, Lowe teaches less than 22 hours) and providing a vibration device to the user, the vibration device configured to vibrate the tooth when the aligner is applied to the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2) and is configured to stimulate cellular activity in blood around the tooth, thereby making the tooth more susceptible to movement than if not vibrated (col. 4, ll. 44-67, see claims 23-24 below teaching the claimed vibration and detailed response below in response to arguments regarding the prior art teaching the inherent result). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the system of Phan with the wearing time and vibration device as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time.   
Phan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the vibration device is removeably coupled to the at least one of the plurality of aligners when the at least one of the plurality of aligners is 
Lowe further teaches with respect to claim 18, the aligner system wherein, the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners when the at least one of the plurality of aligners is applied to the tooth (col. 8, ll. 59-67, see figures, the device is placed in the mouth in a removable manner, such that it is just contacted with the aligner and therefore coupled by contact), with respect to claim 19, the treatment plan specifies wearing the vibration device for twenty minutes per day (col. 8, ll. 59-67), with respect to claim 20, wherein the vibration device is configured to be applied to the tooth either before the at least one of the plurality of aligners is applied to the tooth or after the at least one of the plurality of aligners is removed from the tooth (it is noted that the claims are a system claim, therefore, the method of use is being interpreted as functional limitations, such that the prior art teaches the limitations if the apparatus is capable of functioning as claimed. In this case, the vibration device can be placed in the mouth with or without the aligner, .

Claims 5-6, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2006/0008760) in view of Lowe (10,111,729) as applied to claim 1 above, and further in view of Brawn (2012/0148975).
Phan/Lowe teaches the invention as substantially claimed and discussed above, including Lowe teaching the vibration device is applied to the tooth (at least applied to the tooth through the aligner), however, does not specifically teach the vibration device is applied to the tooth prior to applying the aligner to the tooth and after removing the aligner from the tooth.
Brawn teaches a method of orthodontic treatment comprising the steps of applying a movement stimulus to the teeth (the movement stimulus being light) before, .

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.  
The applicant argues that support for the claimed series of aligners being made of the same material and having a first and second thickness that are different and a third and fourth thickness that are the same, but different from the first and second and the same arrangement when the series of aligners only has 3, such as in claim 9, is provided by the discussion of the series can have first aligner being a traditional aligner made of a traditional material and the sixth aligner in the series can be a traditional aligner made of a traditional material. However, it is noted that a traditional aligner does not have a specific thickness or material. As evidenced by the prior art “traditional” aligners can be a variety of thickness and materials. Therefore, just because the applicant discusses the series of aligners including several different types of aligners including “traditional” support for the specific claimed series including the claimed same 
The applicant further argues that the prior art of Lowe does not teach the vibrational force being selected “to stimulate cellular activity in blood around the tooth” as claimed, but rather stimulates cellular activity in the bone. While it is noted that Lowe does not specifically teach stimulating cellular activity in the bone, the method of Lowe inherently stimulates the cellular activity in the blood.  It is noted that the method is taught as claimed, such as a vibrational force is applied to the teeth.  It is noted the prior art of Lowe teaches the claimed force and frequency (see above detailed rejection, specifically claims 4 and 23-24), the same time for applying the vibrational force (see claims 3 and 22) and that no other additional steps are carried out in the method to stimulate the cellular activity in the blood around the tooth. It is noted that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art (see MPEP 2145 II). It is noted that the vibrations helps in bone remodeling as taught by Lowe for faster orthodontic movements and as further evidenced by Kurx (see col. 2, ll. 66-68, col. 3, ll. 1-11, 58-63) that teaches vibration to the bone around the tooth cause both bone remodeling and cellular activity in the blood. Therefore the prior art of Lowe teaches the vibrational forces stimulating cellular activity in the blood around the tooth as claimed and therefore the rejection is maintained.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI M EIDE/Primary Examiner, Art Unit 3772   

3/19/2021